Citation Nr: 0300030	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  99-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in San Juan, Puerto Rico (hereinafter RO).  
The additional development requested by the Board in its 
November 2001 remand has been substantially accomplished, 
and this case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  There is no competent evidence linking a current 
disability associated with schizophrenia to in-service 
symptomatology or pathology. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by a December 
2001 letter informing him of the provisions of the VCAA 
and a supplemental statement of the case date in July 
2002.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the service medical records, private 
and VA clinical records and records submitted by the 
Social Security Administration, has been obtained by the 
RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board 
notes that the December 2001 letter notified the veteran 
of the type of evidence necessary to substantiate the 
claim.  This letter also informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to supply sufficient information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including schizophrenia, for 
which service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

"A determination of service connection requires a finding 
of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Absent any 
independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With the above criteria in mind, the relevant evidence 
will be summarized.  The service medical records, to 
include the September 1974 separation examination, 
contained no references to treatment for a psychiatric 
disorder.  After service, a March 1975 VA psychiatric 
examination found no mental disease, and the veteran at 
that time denied receiving treatment for a psychiatric 
disorder during service.  Beginning in March 1976, the 
veteran was seen on an outpatient basis for complaints to 
include insomnia, restlessness, and claimed paranoid 
ideation.  The diagnosis was initially deferred, and 
following additional outpatient treatment, the veteran was 
admitted to a VA hospital in December 1980 for inpatient 
psychiatric treatment.  The diagnosis was paranoid 
schizophrenia.  This is the first confirmed diagnosis of 
schizophrenia of record.  

Review of the additional evidence contained in the claims 
file indicates the veteran has been in receipt of Social 
Security benefits since approximately 1982.  Additional 
clinical reports reflect treatment for psychiatric 
symptomatology by private and VA physicians through the 
1980s and 1990s.  None of these reports contain any 
probative evidence linking a psychiatric disorder to 
service.  However, at his January 2000 hearing, the 
veteran testified that he had difficulty sleeping and 
controlling his temper during service, and that he was 
treated during service by a psychiatrist. 

In April 2002, the veteran was afforded a VA psychiatric 
examination.  Prior to the examination, the clinical 
history summarized above was discussed in detail by the 
psychiatrist, who indicated specifically that she had 
reviewed the claims file.  The veteran was also afforded a 
social and industrial survey in May 2002.  Following the 
examination and survey, it was concluded that "there is no 
objective evidence or cause that relates this veteran's NP 
[neuropsychiatric] condition to his period of active 
military service."  It was indicated that the earliest 
evidence of a neuropsychiatric condition was in 1976.  In 
summary, the psychiatrist stated that the veteran's 
neuropsychiatric condition could not be related "in any 
way" to his military service.  

Applying the pertinent legal criteria to the evidence 
summarized above, the Board notes that while it has 
considered the contention and testimony submitted by the 
veteran asserting a link between current psychiatric 
disorder in service, there is no objective clinical 
evidence to support this "positive" evidence.  In fact, 
the weight of the clinical evidence of record, in the form 
of the negative" service medical records and the opinion 
following the April 2002 VA examination and May 2002 
social and industrial survey definitively ruling out any 
connection between current psychiatric symptomatology and 
service, directly contradicts the statements of the 
veteran.  In short, therefore, the Board must find the 
weight of the "negative" evidence to exceed that of the 
"positive."  Watson, 4 Vet. App. at 309, 314; Espiritu, 2 
Vet. App. at 492, 495.  Thus, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.  




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

